Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated June 25, 2013 (this “Agreement”) is
entered into by and among Mylan Inc., a Pennsylvania corporation (the
“Company”), the guarantors listed in Schedule 1 hereto (the “Initial
Guarantors”), and Morgan Stanley & Co. LLC, Credit Suisse Securities (USA) LLC
and Goldman, Sachs & Co. as representatives (the “Representatives”) of the
several purchasers named in Schedule I(a) and I(b) to the Purchase Agreement (as
defined below) (the “Initial Purchasers”).

 

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated June 18, 2013 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of
(i) $500,000,000 aggregate principal amount of the Company’s 1.800% Senior Notes
due 2016 (the “2016 Notes”) and (ii) $650,000,000 aggregate principal amount of
the Company’s 2.600% Senior Notes due 2018 (the “2018 Notes” and, together with
the 2016 Notes, the “Securities”) which will be guaranteed on an unsecured
senior basis by each of the Guarantors.  Each of the 2016 Notes and the 2018
Notes are sometimes referred to herein as a “Series” of Notes. As an inducement
to the Initial Purchasers to enter into the Purchase Agreement, the Company and
the Guarantors have agreed to provide to the Initial Purchasers and their direct
and indirect transferees the registration rights set forth in this Agreement. 
The execution and delivery of this Agreement is a condition to the closing under
the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

 

“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Act Report” shall mean any report to be filed by the Company or the
Guarantors under the Exchange Act.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean, with respect to the Registratable Securities
of each Series, senior notes issued by the Company and guaranteed by the
Guarantors under the Indenture containing terms identical to the Securities of
such Series (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities of
such Series in exchange for Securities of such Series pursuant to the Exchange
Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and guarantees of the
Exchange Securities by the Guarantors under the Indenture.

 

“Guarantors” shall mean the Initial Guarantors, any Additional Guarantors and
any Guarantor’s successor that Guarantees the Securities, in each case, until
such time as any such Guarantor is released from its Guarantee in accordance
with the Indenture.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Section 4 and Section 5 hereof, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
June 25, 2013 among the Company, the Guarantors and The Bank of New York Mellon,
as trustee, as the same may be amended from time to time in accordance with the
terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Majority Holders” shall mean, with respect to any Series of Notes, the Holders
of a majority of the aggregate principal amount of the outstanding Registrable
Securities of such Series; provided that whenever the consent or approval of
Holders of a specified percentage of Registrable Securities of such Series is
required hereunder, any Registrable Securities of such Series owned directly or
indirectly by the Company or any of its controlled affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness

 

2

--------------------------------------------------------------------------------


 

of any Shelf Registration Statement, such additional Securities of such
Series and the Registrable Securities of such Series to which this Agreement
relates shall be treated together as one class for purposes of determining
whether the consent or approval of Holders of a specified percentage of
Registrable Securities has been obtained.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that any Securities
shall cease to be Registrable Securities at the earliest date (i) when a
Registration Statement with respect to such Securities has become effective
under the Securities Act and such Securities have been exchanged or disposed of
pursuant to such Registration Statement, (ii) when such Securities cease to be
outstanding or (iii) except in the case of Securities that otherwise remain
Registrable Securities and that are held by an Initial Purchaser and that are
ineligible to be exchanged in the Exchange Offer, when the Exchange Offer is
consummated.

 

“Registration Default” shall mean, as to either Series of Notes, the occurrence
of any of the following:  (i) the Exchange Offer, with respect to such Series of
Notes, is not completed on or prior to the Target Registration Date, (ii) the
Shelf Registration Statement, with respect to such Series of Notes, if required
pursuant to Section 2(b)(i) hereof, has not become effective on or prior to the
Target Registration Date, (iii) if the Company receives a Shelf Request pursuant
to Section 2(b)(ii), the Shelf Registration Statement required to be filed
thereby has not become effective by the later of (a) the Target Registration
Date and (b) 90 days after delivery of such Shelf Request, (iv) the Shelf
Registration Statement, if required by this Agreement, has become effective and
thereafter ceases to be effective or the Prospectus contained therein ceases to
be usable, in each case whether or not permitted by this Agreement, at any time
during the Shelf Effectiveness Period, and such failure to remain effective or
usable exists for more than 90 days (whether or not consecutive) in any 12-month
period or (v) the Shelf Registration Statement, if required by this Agreement,
has become effective and thereafter, on more than two occasions in any 12-month
period during the Shelf Effectiveness Period, the Shelf Registration Statement
ceases to be

 

3

--------------------------------------------------------------------------------


 

effective or the Prospectus contained therein ceases to be usable, in each case
whether or not permitted by this Agreement.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation:  (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vi) the fees and disbursements of the Trustee and its counsel,
(vii) the fees and disbursements of counsel for the Company and the Guarantors
and, in the case of a Shelf Registration Statement, the fees and disbursements
of one counsel for the Participating Holders (which counsel shall be selected by
the Participating Holders holding a majority of the aggregate principal amount
of Registrable Securities held by such Participating Holders and which counsel
may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent registered public accountants of the Company
and the Guarantors, including the expenses of any special audits or “comfort”
letters required by or incident to the performance of and compliance with this
Agreement, but excluding in all cases fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“Representatives” shall have the meaning set forth in the preamble.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Securities held by the Participating Holders) on an
appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration

 

4

--------------------------------------------------------------------------------


 

statement, including post-effective amendments, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Staff” shall mean the staff of the SEC.

 

“Target Registration Date” shall mean April 21, 2014.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.             Registration Under the Securities Act.

 

(a)           To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
commercially reasonable efforts to (x) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (y) have such Registration
Statement become and remain effective until 90 days after the last Exchange Date
for use by one or more Participating Broker-Dealers.

 

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 

(i)            that the Exchange Offer is being made pursuant to this Agreement
and that all Registrable Securities validly tendered and not properly withdrawn
will be accepted for exchange;

 

(ii)           the period of acceptance for exchange (which shall be a period of
at least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);

 

(iii)          that any Registrable Security not tendered will remain
outstanding and continue to accrue interest but will not retain any rights under
this Agreement, except as otherwise specified herein;

 

(iv)          that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case on or prior to the
last Exchange Date; and

 

5

--------------------------------------------------------------------------------


 

(v)           that any Holder will be entitled to withdraw its election, not
later than the last Exchange Date, by (A) sending to the institution and at the
address specified in the notice, a telegram, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged or (B) effecting such
withdrawal in compliance with the applicable procedures of the depositary for
the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (1) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(2) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (3) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (4) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(I)            accept for exchange Registrable Securities or portions thereof
validly tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(II)          deliver, or cause to be delivered, to the Trustee for cancellation
all Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

 

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.

 

(b)           In the event that (i) the Company and the Guarantors determine
that the Exchange Offer Registration provided for in Section 2(a) hereof would
violate any applicable law or applicable interpretations of the Staff or
(ii) upon receipt of a written request (a “Shelf Request”) from any Initial
Purchaser representing that it holds Registrable Securities that are or were
ineligible to be exchanged in the Exchange Offer, the Company and the Guarantors
shall use their commercially reasonable efforts to cause to be filed as soon as
practicable after such determination, date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
become effective; provided that no Holder will be entitled to have any
Registrable Securities included in any Shelf Registration Statement, or entitled
to use the prospectus forming a part of such Shelf Registration Statement, until
such Holder shall have delivered a completed and signed Notice and Questionnaire
and provided such other information regarding such Holder to the Company as is
contemplated by Section 3(b) hereof.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (ii) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration

 

6

--------------------------------------------------------------------------------


 

Statement) with respect to offers and sales of Registrable Securities held by
the Initial Purchasers after completion of the Exchange Offer.

 

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement, if required, continuously
effective until the earlier of (x) the date the Securities cease to be
Registrable Securities and (y) two years after the date hereof (the “Shelf
Effectiveness Period”).  The Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Holder of Registrable
Securities with respect to information relating to such Holder, and to use their
commercially reasonable efforts to cause any such amendment to become effective,
if required, and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable subject to Section 3(d) below.  The Company and the Guarantors agree
to furnish to the Participating Holders copies of any such supplement or
amendment promptly after its being used or filed with the SEC.

 

(c)           The Company and the Guarantors shall pay all Registration Expenses
in connection with any registration pursuant to Section 2(a) or
Section 2(b) hereof.  Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

 

(d)           If a Registration Default occurs with respect to the Registrable
Securities of a Series, the interest rate on the Registrable Securities of such
Series will be increased by (i) 0.25% per annum for the first 90-day period
beginning on the day immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until and including the date such Registration Default ends, up to a
maximum increase of 0.50% per annum (such interest referred to in clauses
(i) and (ii) above, “Additional Interest”).  A Registration Default,  with
respect to the Registrable Securities of a Series, ends when the Securities of
such Series cease to be Registrable Securities or, if earlier, (1) in the case
of a Registration Default under clause (i) of the definition thereof, when the
Exchange Offer is completed, (2) in the case of a Registration Default under
clause (ii) or clause (iii) of the definition thereof, when the Shelf
Registration Statement becomes effective or (3) in the case of a Registration
Default under clause (iv) or clause (v) of the definition thereof, when the
Shelf Registration Statement again becomes effective or the Prospectus again
becomes usable.  If at any time more than one Registration Default has occurred
and is continuing, then, until the next date that there is no Registration
Default, the increase in interest rate provided for by this paragraph shall
apply as if there occurred a single Registration Default that begins on the date
that the earliest such Registration Default occurred and ends on such next date
that there is no Registration Default.

 

(e)           It is acknowledged that the interest rate increase set forth above
is the sole remedy for any default hereunder.

 

3.             Registration Procedures.

 

(a)           In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall:

 

(i)            prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (A) shall be selected by
the Company and the Guarantors, (B) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the Holders thereof
and (C) shall comply as to form in all material respects with the requirements

 

7

--------------------------------------------------------------------------------


 

of the applicable form and include all financial statements required by the SEC
to be filed therewith; and use their commercially reasonable efforts to cause
such Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

 

(ii)           subject to Section 3(d) below, prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period in accordance with Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and keep each Prospectus
current during the period described in Section 4(3) of and Rule 174 under the
Securities Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Securities or Exchange Securities;

 

(iii)          to the extent any Free Writing Prospectus is used, file with the
SEC any Free Writing Prospectus that is required to be filed by the Company or
the Guarantors with the SEC in accordance with the Securities Act and to retain
any Free Writing Prospectus not required to be filed;

 

(iv)          in the case of a Shelf Registration, furnish to each Participating
Holder, to counsel for the Initial Purchasers, to counsel for such Participating
Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus,
preliminary prospectus or Free Writing Prospectus, and any amendment or
supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and, subject to Section 3(c) hereof, the
Company and the Guarantors consent to the use of such Prospectus, preliminary
prospectus or such Free Writing Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Participating Holders
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)           in the case of a Shelf Registration, use their commercially
reasonable efforts to register or qualify the Registrable Securities under all
applicable state securities or blue sky laws of such jurisdictions as any
Participating Holder shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such
Participating Holders in connection with any filings required to be made with
FINRA; and do any and all other acts and things that may be reasonably necessary
or advisable to enable each Participating Holder to complete the disposition in
each such jurisdiction of the Registrable Securities owned by such Participating
Holder; provided that neither the Company nor any Guarantor shall be required to
(1) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

 

(vi)          in the case of a Shelf Registration, notify counsel for the
Initial Purchasers and notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of

 

8

--------------------------------------------------------------------------------


 

any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement, Prospectus or any Free Writing
Prospectus or for additional information after the Registration Statement has
become effective, (3) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of a
Shelf Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act, (4) if, between the applicable
effective date of a Shelf Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the Company or any Guarantor receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein not misleading and (6) of any determination
by the Company or any Guarantor that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

 

(vii)         subject to Section 3(d) below, use their commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or, in the case of a Shelf Registration, the resolution
of any objection of the SEC pursuant to Rule 401(g)(2) under the Securities Act,
including by filing an amendment to such Registration Statement on the proper
form, at the earliest possible moment and provide immediate notice to each
Holder or Participating Holder of the withdrawal of any such order or such
resolution;

 

(viii)        in the case of a Shelf Registration, furnish to each Participating
Holder upon request, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

 

(ix)          in the case of a Shelf Registration, cooperate with the
Participating Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 

(x)           upon the occurrence of any event contemplated by
Section 3(a)(vi)(5) hereof, subject to Section 3(d) below, use their
commercially reasonable efforts to prepare and file with the SEC a supplement or
post-effective amendment to the applicable Exchange Offer Registration Statement
or Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company shall notify the Participating
Holders (in the case of a Shelf Registration Statement) and the Initial
Purchasers and any Participating Broker-Dealers known to the Company (in the
case of an Exchange Offer Registration Statement) to suspend use of the
Prospectus or any Free Writing Prospectus as promptly as practicable after the
occurrence of such an

 

9

--------------------------------------------------------------------------------


 

event, and such Participating Holders, such Participating Broker-Dealers and the
Initial Purchasers, as applicable, hereby agree to suspend use of the Prospectus
or any Free Writing Prospectus, as the case may be, upon receipt of such notice
from the Company until the Company and the Guarantors have amended or
supplemented the Prospectus or the Free Writing Prospectus, as the case may be,
to correct such misstatement or omission;

 

(xi)          the Company and the Guarantors shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement
or a Prospectus or a Free Writing Prospectus, or any document that is to be
incorporated by reference into a Registration Statement (other than an Exchange
Act Report), a Prospectus or a Free Writing Prospectus, of which the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Participating Holders and their counsel) shall not have
previously been advised and furnished a copy or to which the Initial Purchasers
or their counsel or the Participating Holders or their counsel shall reasonably
object;

 

(xii)         obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

(xiii)        cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

(xiv)        in the case of a Shelf Registration, make available for inspection
by a representative of the Participating Holders and any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement
(any such Person, an “Inspector”), at reasonable times and in a reasonable
manner, all pertinent financial and other records, documents and properties of
the Company and its subsidiaries; provided that an Inspector shall be required
to execute a customary confidentiality agreement subject to customary exceptions
for information provided to financial institutions in connection with
information provided for due diligence purposes in connection with a securities
offering;

 

(xv)         if reasonably requested by any Participating Holder, promptly
include in a Prospectus supplement or post-effective amendment such information
with respect to such Participating Holder as such Participating Holder
reasonably requests to be included therein and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as the Company
has received notification of the matters to be so included in such filing;

 

(xvi)        in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith reasonably
requested by the majority of Holders in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering; and

 

(b)           In the case of a Shelf Registration Statement, the Company may
require each Holder of Registrable Securities to furnish to the Company a Notice
and Questionnaire and such other information regarding such Holder and the
proposed disposition by such Holder of such Registrable Securities as the
Company and the Guarantors may from time to time reasonably request in writing.
No Holder of

 

10

--------------------------------------------------------------------------------


 

Registrable Securities shall be entitled to include any of its Registrable
Securities in any Shelf Registration pursuant to this Agreement unless such
Holder furnishes to the Company in writing, within 20 days after receipt of a
written request therefor, such information as the Company may reasonably request
for inclusion in any Shelf Registration or Prospectus included therein, and no
such Holder shall be entitled to Additional Interest pursuant hereto following
the twentieth day after such request is received unless and until such Holder
shall have provided such information.

 

(c)           Each Participating Holder agrees that, upon receipt of any notice
from the Company and the Guarantors of the happening of any event of the kind
described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof or any notice
pursuant to Section 3(d), such Participating Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until such Participating Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(x) hereof or notice that the period referred to in
Section 3(d) has ended and, if so directed by the Company and the Guarantors,
such Participating Holder will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such
Participating Holder’s possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

 

(d)           The Company may postpone effecting a Shelf Registration (or the
maintenance of its effectiveness and usability) if the Company determines in
good faith that effecting the registration (or such maintenance of effectiveness
and usability) would materially and adversely affect an offering of securities
of such Company or if the Company is in possession of material non-public
information the disclosure of which would not be in the best interests of the
Company.  The Company and the Guarantors may give any such notice only twice
during any 365-day period and any such suspensions shall not exceed 90 days in
the aggregate during any 365-day period.

 

(e)           The Participating Holders who desire to do so may sell such
Registrable Securities in an Underwritten Offering.  In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering and shall be reasonably acceptable to the Company. All expenses
of the Underwritten Offering (other than Registration Expenses and expenses of
the Company and its subsidiaries) shall be borne by the Participating Holders
and the Underwriters, as agreed amongst them.

 

(f)            Each Holder agrees that such Holder shall not take any action
that would result in the Company or Guarantors being required to file with the
SEC a free writing prospectus, as defined in Rule 405, as amended, under the
Securities Act, prepared by or on behalf of such Holder that otherwise would not
be required to be filed by the Company or Guarantors thereunder, but for the
action of such Holder.

 

4.             Participation of Broker-Dealers in Exchange Offer.

 

(a)           The Staff has taken the position that any broker-dealer that
receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of

 

11

--------------------------------------------------------------------------------


 

Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)           In light of the above, and notwithstanding the other provisions of
this Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 90 days after the last Exchange Date, in order to expedite or
facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers consistent with the positions of the Staff recited in
Section 4(a) above.  The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized, subject to Section 3(d), to
deliver such Prospectus (or, to the extent permitted by law, make available)
during such period in connection with the resales contemplated by this
Section 4.

 

(c)           The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) hereof.

 

5.             Indemnification and Contribution.

 

(a)           The Company and each Guarantor, jointly and severally, agree to
indemnify and hold harmless each Initial Purchaser and each Holder, their
respective affiliates, directors and officers and each Person, if any, who
controls any Initial Purchaser or any Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus or any Free Writing
Prospectus, or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or information relating to any Holder furnished to the
Company in writing by or on behalf of such parties.  In connection with any
Underwritten Offering permitted by Section 3, the Company and the Guarantors,
jointly and severally, will also indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus or any Free Writing Prospectus.

 

(b)           Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information

 

12

--------------------------------------------------------------------------------


 

relating to such Holder furnished to the Company in writing by such Holder
expressly for use in any Registration Statement, any Prospectus and any Free
Writing Prospectus.

 

(c)           If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person (which consent shall
not be unreasonably withheld or delayed), be counsel to the Indemnifying Person)
to represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to one
local counsel per jurisdiction) for all Indemnified Persons, and that all such
fees and expenses shall be reimbursed as they are incurred.  Any such separate
firm (x) for any Initial Purchaser, its affiliates, directors and officers and
any control Persons of such Initial Purchaser shall be designated in writing by
the Representatives, (y) for any Holder, its directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (z) in all other cases shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(A) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(d)           If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits

 

13

--------------------------------------------------------------------------------


 

received by the Company and the Guarantors from the offering of the Securities
and the Exchange Securities, on the one hand, and by the Holders from receiving
Securities or Exchange Securities registered under the Securities Act, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company and the Guarantors on the one hand and the Holders on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

(e)           The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above.  The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

 

(f)            The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

(g)           The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder or any Person controlling any
Initial Purchaser or any Holder, or by or on behalf of the Company or the
Guarantors or the officers or directors of or any Person controlling the Company
or the Guarantors, (iii) acceptance of any of the Exchange Securities and
(iv) any sale of Registrable Securities pursuant to a Shelf Registration
Statement.

 

6.             General.

 

(a)           No Inconsistent Agreements.  The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict in any material respect with and are not
inconsistent with the rights granted to the holders of any other outstanding
securities issued or guaranteed by the Company or any Guarantor under any other
agreement and (ii) neither the Company nor any Guarantor has entered into, or on
or after the date of this Agreement will enter into, any agreement that is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts in any material respect with the
provisions hereof.

 

(b)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the

 

14

--------------------------------------------------------------------------------


 

written consent of Holders of at least a majority in aggregate principal amount
of the outstanding Registrable Securities affected by such amendment,
modification, supplement, waiver or consent; provided that, with respect to any
amendment, modification supplement, waiver or consent to Section 5 above that
directly or indirectly affects the rights of any Initial Purchaser hereunder,
the Company and the Guarantors shall obtain the written consent of each such
Initial Purchaser against which such amendment, modification, supplement, waiver
or consent is to be effective. Any amendments, modifications, supplements,
waivers or consents pursuant to this Section 6(b) shall be by a writing executed
by each of the parties hereto.

 

(c)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telecopier, or any courier guaranteeing overnight delivery
(i) if to a Holder, at the most current address given by such Holder to the
Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c).  All such notices and
communications shall be deemed to have been duly given:  at the time delivered
by hand, if personally delivered; five Business Days after being deposited in
the mail, postage prepaid, if mailed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.  Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.

 

(d)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture.  If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof.  The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

 

(e)           Third Party Beneficiaries.  Each Holder shall be a third party
beneficiary to the agreements made hereunder (excluding those agreements made in
Section 5 hereto) between the Company and the Guarantors, on the one hand, and
the Initial Purchasers, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

 

(f)            Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)           Headings.  The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

 

15

--------------------------------------------------------------------------------


 

(h)           Governing Law.  This Agreement, and any claim, controversy or
dispute arising under or related to this Agreement, shall be governed by and
construed in accordance with the laws of the State of New York.

 

(i)            Entire Agreement; Severability.  This Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.  If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Company, the Guarantors and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which  comes as close as possible to that of the invalid, void or
unenforceable provisions.

 

[Signatures on following pages]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

MYLAN INC.

 

 

 

 

 

By:

/s/ John D. Sheehan

 

 

Name: John D. Sheehan

 

 

Title: Executive Vice President & CFO

 

 

 

 

 

DEY, INC.

 

 

 

 

 

By:

/s/ Christopher J. Frenie

 

 

Name: Christopher J. Frenie

 

 

Title: Secretary

 

 

 

 

 

MYLAN SPECIALTY L.P.

 

 

 

 

 

By:

Dey, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Christopher J. Frenie

 

 

Name: Christopher J. Frenie

 

 

Title: Secretary

 

 

 

 

 

DEY LIMITED PARTNER LLC

 

 

 

 

 

By:

/s/ Christopher J. Frenie

 

 

Name: Christopher J. Frenie

 

 

Title: Secretary

 

 

 

 

 

EMD, INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

MLRE LLC

 

 

 

 

 

By:

/s/ Susan Y. Will

 

 

Name: Susan Y. Will

 

 

Title: Manager

 

 

 

 

 

MP AIR INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer and Secretary

 

 

 

 

 

MYLAN BERTEK PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer and Secretary

 

 

 

 

 

MYLAN CARIBE, INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer

 

 

 

 

 

MYLAN DELAWARE INC.

 

 

 

 

 

By:

/s/ Harry A. Korman

 

 

Name: Harry A. Korman

 

 

Title: President

 

2

--------------------------------------------------------------------------------


 

 

MYLAN LLC

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer and Secretary

 

 

 

 

 

MYLAN LHC INC.

 

 

 

 

 

By:

/s/ Harry A. Korman

 

 

Name: Harry A. Korman

 

 

Title: President

 

 

 

 

 

MYLAN PHARMACEUTICALS INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer and Secretary

 

 

 

 

 

MYLAN TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer

 

 

 

 

 

MYLAN INSTITUTIONAL INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Treasurer and Secretary

 

 

 

 

 

SOMERSET PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Brian G. Byala

 

 

Name: Brian G. Byala

 

 

Title: Vice President and Treasurer

 

3

--------------------------------------------------------------------------------


 

Confirmed and accepted as of the date first

 

above written for themselves and on behalf of the

 

several Initial Purchasers:

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

By:

/s/ Yurij Slyz

 

 

 

Name: Yurij Slyz

 

 

Title: Executive Director

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Christopher J. Murphy

 

 

 

Name: Christopher J. Murphy

 

 

Title: Director

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

/s/ Michael Hickey

 

 

 

Name: Michael Hickey

 

 

Title: Vice President

 

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Guarantors

 

Entity

 

Jurisdiction

 

DEY, INC.

 

DE

 

MYLAN SPECIALTY L.P

 

DE

 

DEY LIMITED PARTNER LLC

 

DE

 

EMD, INC.

 

DE

 

MLRE LLC

 

PA

 

MP AIR INC.

 

WV

 

MYLAN BERTEK PHARMACEUTICALS INC.

 

TX

 

MYLAN CARIBE, INC.

 

VT

 

MYLAN DELAWARE INC.

 

DE

 

MYLAN LLC

 

DE

 

MYLAN LHC INC.

 

DE

 

MYLAN PHARMACEUTICALS INC.

 

WV

 

MYLAN TECHNOLOGIES INC.

 

WV

 

MYLAN INSTITUTIONAL INC.

 

IL

 

SOMERSET PHARMACEUTICALS, INC.

 

DE

 

 

--------------------------------------------------------------------------------